Citation Nr: 1544954	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a bilateral vision disability.

2. Entitlement to service connection for type II diabetes mellitus (DM II).

3. Entitlement to service connection for hypertension.

4. Entitlement to a compensable rating for residuals of malaria. 

5. Entitlement to a nonservice-connected (NSC) pension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to March 1976 and from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen claims for service connection for DM II and bilateral vision disability as well as his claim for a compensable rating for malaria, service connection for hypertension and for NSC pension.

In May 2013, the Board reopened the claims for service connection for DMII and bilateral vision disability, but remanded them for further development.  The Board also remanded the claim for a compensable rating for malaria and the claims for service connection for hypertension and NSC pension to obtain a VA examination.

The issue of entitlement to service connection DM II, entitlement to service connection for bilateral vision disability, and entitlement to a NSC pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative (meaning competent and credible) evidence of record shows that the Veteran's hypertension is not related to his active service.

2. Throughout the appeal, the Veteran's malaria has been inactive and without residuals, to include liver damage, spleen damage, cerebral damage, or chronic fatigue.
CONCLUSIONS OF LAW

1. The hypertension was not incurred in or aggravated by the Veteran's service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for a compensable disability rating for the service-connected malaria are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The April 2008 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), lay statements, VA and private medical treatment records have been obtained and associated with the record.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  As mandated by the May 2013 Board remand directives, the Veteran was provided with a VA examination reassessing the current level of severity of his service-connected malaria as well as to determine the etiology of his hypertension.  This VA examination contains a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provides opinions regarding these conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Whether Service Connection for Hypertension is Warranted

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to direct service connection on the merits, there must be competent and credible evidence of (1) current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) relationship or correlation ("nexus") between the disease or injury in service and the disability now being claimed.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), which include hypertension, the Veteran may show continuity of symptomatology since service when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

In this instance, the Veteran believes his hypertension had its onset in service. 

The Veteran's STRs reflect elevated/borderline blood pressure readings, to include 142/92 in November 1973 and 120/100 in October 1978.  (The reports from the April 1979 separation examination reflect an initial blood pressure reading of 132/96 that is "X'd out").

Moreover, a review of the Veteran's post-service medical treatment records reflects that he has a current diagnosis of hypertension.  Consequently, the determinative issue is whether this condition is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran had a VA examination in April 2008.  While the examiner confirmed a current diagnosis of hypertension, a medical opinion addressing the question of whether hypertension is related to the service was not rendered.  Accordingly, the Board remanded this claim in May 2013 for another VA examination.  To this end, the Veteran was provided another VA examination in July 2014.  This examiner also diagnosed the Veteran with hypertension.  Regarding the important question of the etiology of this disease, the examiner opined that it was not caused by the Veteran's service.  She noted that a review of the Veteran's STRs reflected multiple blood pressure readings from 1973 to 1979 were normal with only a single elevated reading during that time.  The examiner observed that the Veteran did not require treatment until 2010, decades after his military service.  Thus, the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for hypertension is not warranted.  While the evidence confirms the Veteran has this claimed condition, the evidence does not establish the required link ("nexus") between his hypertension and his military service.  His STRs showed that he had an elevated blood pressure during his service.  The July 2014 VA examiner, however, made particular note of this, and still concluded that only a single elevated reading in service was insufficient to establish a relationship to his current diagnosis of hypertension.  Further, the Veteran has not offered any contrary medical evidence, and hypertension is not the type of condition ("simple" condition rather than medically complex) allowing him to contradict the VA examiner's conclusion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for hypertension, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Entitlement to a Compensable Rating for Malaria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a noncompensable (0 percent) evaluation for his service-connected malaria under 38 C.F.R. § 4.88b, DC 6304.  Malaria is evaluated as 100 percent disabling when it is an active disease.  38 C.F.R. § 4.88b, DC 6304.  According to the Note following the DC, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

At his April 2008 VA examination, the Veteran reported that he had fevers twice a week as a residual of his malaria.  He stated that his fevers lasted four days to a few weeks in duration and he took Tylenol to help reduce his fevers.  The examiner commented that there were no active malaria symptoms noted on examination.  

As already mentioned, the Veteran had another VA examination in July 2014 as directed by the Board's May 2013 remand instructions.  At this VA examination, the examiner noted that the Veteran was hospitalized in the 1970s for malaria, but there had been no documented recurrence since that time.  She observed that the Veteran had no enlargement of the liver or the spleen or stigmata of liver disease.  Laboratory testing and an ultrasound showed no evidence of malaria and no evidence of residual damage to the liver or spleen.  The examiner concluded that history, examination and testing showed no manifestations of malaria in the Veteran to include his liver and spleen.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected malaria. Throughout the appeal, the Veteran's malaria has been inactive and without residuals, to include liver damage, spleen damage, cerebral damage, or chronic fatigue.

In summary, the competent medical evidence does not show that the Veteran has the active disease of malaria.  The record does not reflect active malaria, cerebral malaria, or otherwise indicate that the Veteran has residual liver or spleen damage or residual chronic fatigue.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim.  38 C.F.R. § 4.88b, DC 6304.  Consequently, a compensable rating is not warranted for the service-connected malaria.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes or to diagnose malaria.  Such competent evidence concerning the nature and extent of the Veteran's malaria has been provided by the medical personnel who examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluation. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.

In sum, the preponderance of the evidence is against the assignment of a compensable rating for the service-connected malaria at any time during the appeal period.  The claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of any residuals.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable rating for malaria is denied.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Regarding the Veteran's claims for DM II and bilateral visual disability, the Veteran had VA examinations in June 2006 and April 2008.  These VA examinations confirmed his diagnosis of DM II as well as status post bilateral cataract extraction with refraction error to right eye.  While these VA examination reports contained diagnoses of the Veteran's current disabilities, there were no opinions provided as to whether they were related to his active service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In addition, a review of the Veteran's medical treatment records reflects diagnoses of diabetic retinopathy, glaucoma and diabetic cataracts.  Resultantly, further medical comment is needed.

With respect to the claim for NSC pension, subject to certain income and estate limitations, pension is payable to a Veteran who has served for 90 days or more during a period of war and who is permanently and totally disabled from nonservice-connected disability which is not the result of his own willful misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.2(f), 3.23, 3.3.  In this case, the Veteran satisfies the requirement of serving during a period of war, the Vietnam War era.  Moreover, at the time of the Board's May 2013 remand, there was no evidence that his income or assets rendered him ineligible for pension benefits.  Thus, the Board remanded the claim to determine if the Veteran was permanently and totally disabled as a result of nonservice-connected disabilities that were not the result of his own willful misconduct.  

To this end, the Veteran had a VA examination in July 2014.  The Veteran reported that he had a part-time job as a cashier for the past four years.  The examiner opined that the Veteran's nonservice-connected disabilities - DM II and osteoarthritis of the right shoulder - prevented him from securing or following a substantially gainful occupation.  She observed that these conditions were permanently disabling, stating that neither was likely to improve in time.  The examiner further commented that the Veteran's physical disabilities were not receiving adequate attention and they were negatively affected by his many social problems.  

While the July 2014 VA examiner concluded that the Veteran's nonservice-connected disabilities prevented him from securing or following a substantially gainful occupation, as already stated above, the Veteran indicated that he currently has a source of income.  Accordingly, a remand is necessary to obtain further information from the Veteran verifying the amount of his income to further determine if it meets the requirement for pension benefits.


Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for a VA compensation examination for a medical nexus opinion concerning the etiology of his type II diabetes mellitus.  

In particular, the designated examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's type II diabetes mellitus is related to his military service May 1973 to March 1976 and from May 1976 to May 1979.

When providing his/her responses, it is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2. Also, please schedule the Veteran for a VA compensation examination for a medical nexus opinion concerning the nature and etiology of his bilateral visual disability.  

In particular, the designated examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral vision disability is related to his military service May 1973 to March 1976 and from May 1976 to May 1979.

When providing his/her responses, it is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 

3. Provide the Veteran an opportunity to give updated, corrected income, net worth, and medical expense information by sending him a VA Income-Net Worth and Employment Statement Form, including the appropriate notice of the laws and regulations pertaining to countable income, net worth, and nonservice-connected pension determinations.  

The Veteran is hereby advised that failure to respond may result in a denial of benefits. 

4. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


